                    Case 7:18-mj-08674-UA Document 8 Filed 11/20/18 Page 1 of 1

             18 Mag 8674                                     Paul M. Rosenfeld


      Christopher Brumwell                                       Rachel Martin




✔        Bail Hearing (continued)                                                          10:30 am




The defendant is released on bail subject to the terms set forth in the Appearance Bond and Order Setting Conditions
of release.

(Courtflow: 40 minutes)




        11/20/2018                                              Judith C. McCarthy
